     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CASANDRA JOINER and                                                 PLAINTIFFS
MYRON POWELL, individually and
as the wrongful death beneficiaries
of TYMARIO JOINER, deceased,
and the Estate of TYMARIO
JOINER, by and through its
representative CASANDRA JOINER


v.                                                 Civil No. 1:19cv14-HSO-JCG


GREENE COUNTY, MISSISSIPPI,
Division of the State of Mississippi,
GREENE COUNTY SOLID WASTE
DEPARTMENT, Division of the
State of Mississippi, and JOHN
DOES 1-10                                                         DEFENDANTS

   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT
  GREENE COUNTY, MISSISSIPPI’S MOTION [22] FOR JUDGMENT ON
  THE PLEADINGS AS TO STATE-LAW CLAIMS AND MOTION [24] FOR
   JUDGMENT ON THE PLEADINGS AS TO FEDERAL CLAIMS AND
   DENYING AS MOOT MOTION [21] TO STRIKE ATTORNEY’S FEES

      BEFORE THE COURT are Defendant Greene County, Mississippi’s Motion

[21] to Strike Attorney’s Fees, Motion [22] for Judgment on the Pleadings as to

State-Law Claims, and Motion [24] for Judgment on the Pleadings as to Federal

Claims. After review of the Motions, the record, and relevant legal authority, the

Court finds that Defendant’s Motions [22, 24] for Judgment on the Pleadings should

be granted, and Plaintiffs’ claims against Defendant Greene County, Mississippi,




                                         1
        Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 2 of 14




should be dismissed. Defendant’s Motion [21] to Strike Attorney’s Fees should be

denied as moot.

                                        I. BACKGROUND

A.        Factual Background

          On March 7, 2017, Tymario Joiner (“Tymario”) was an incarcerated inmate

participating in the public work service program at South Mississippi Correctional

Institution (“SMCI”), a facility of the Mississippi Department of Corrections

(“MDOC”). First Am. Compl. [1-1] at 19. Unfortunately, a garbage truck struck

Tymario at approximately 10:30 am while he was performing his duties as a

participant in the program. 1 Id. Plaintiffs Casandra Joiner and Myron Powell,

individually and as the wrongful death beneficiaries of Tymario Joiner, deceased,

and the Estate of Tymario Joiner, by and through its representative Casandra

Joiner (collectively “Plaintiffs”), allege that MDOC and Greene County officials

contacted SMCI to advise it of the incident, id. at 20, and that about 20 minutes

later, officials transported Tymario back to SMCI where they questioned him

regarding his injuries, id. After approximately one and a half hours, an ambulance

arrived and transported Tymario to the hospital. Id. He sustained numerous

injuries from the incident and was pronounced dead at the hospital at 3:57 pm. Id.

B.        Procedural History

          Plaintiffs filed a Complaint on September 7, 2018, in the Circuit Court of

Greene County, Mississippi, Notice of Removal [1] at 1, followed by a First


1   The exact nature of the duties Tymario was performing when he was struck is unclear.


                                                  2
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 3 of 14




Amended Complaint on December 17, 2018, id. at 2. The First Amended Complaint

advanced causes of action against Defendants MDOC, SMCI, Greene County,

Mississippi (“Greene County”), Greene County Solid Waste Department

(“GCSWD”), and John Does 1-10 under the Mississippi Tort Claims Act (“MTCA”),

Miss. Code Ann. § 11-46-1, et seq., and 42 U.S.C. §§ 1983 and 1988. First Am.

Compl. [1-1] at 22. Plaintiffs’ federal-law claims allege that Defendants denied

Tymario medical care in the hours preceding his death, violating his rights under

the Eighth and Fourteenth Amendments to the United States Constitution. Id. at

21. Plaintiffs’ state-law claims are for intentional and negligent infliction of

emotional distress, negligent hiring and training, and general negligence. Id.

      Process was served on Defendants Greene County and GCSWD on December

27, 2018, Notice of Removal [1] at 2, and on January 11, 2019, Defendants Greene

County and GCSWD filed a Notice of Removal in this Court, id. at 1. MDOC and

SMCI joined in the Notice of Removal on January 16, 2019. Joinder of Notice of

Removal [3] at 1. MDOC and SMCI were dismissed by an Order of the Court on

September 5, 2019. See Order [18].

      Greene County has filed a Motion [22] for Judgment on the Pleadings

pursuant to Federal Rule of Civil Procedure 12(c) as to Plaintiffs’ state-law claims,

arguing that: (1) Plaintiffs did not file a notice of claim with Greene County prior to

filing suit, as required by the MTCA; (2) the suit is barred by the inmate exception

to the MTCA; and (3) the statute of limitations on Plaintiffs’ state-law claims has

expired because they did not file a notice of claim within one year of the alleged



                                           3
      Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 4 of 14




incident. State Claims Mot. [22] at 2-3. Plaintiffs respond that they timely served a

notice of claim on Defendants on March 15, 2017, and that Greene County waived

its immunity defense. State Claims Resp. [31] at 2. Greene County has replied

arguing that it did not waive its immunity defenses, Plaintiffs’ notice of claim was

filed with MDOC and not Greene County, which is insufficient, and Plaintiffs’

claims are barred by the discretionary function exemption and the inmate exception

to the MTCA. See State Claims Reply [35]. Greene County has also moved to strike

Plaintiffs’ request for attorney’s fees as to any state-law claims. Fees Mot. [21] at 2.

       Greene County has also filed a Rule 12(c) Motion [24] for Judgment on the

Pleadings as to Plaintiffs’ federal claims, arguing that these claims should be

dismissed because Plaintiffs have failed to properly plead a 42 U.S.C. § 1983 claim

for municipal liability against Greene County. Fed. Claims Mot. [24] at 2. Greene

County contends that Plaintiffs have not identified any policy, practice, or custom of

the County of denying adequate medical care, and thus are in effect attempting to

hold Greene County liable for the acts of individual employees, which constitutes an

impermissible respondeat superior liability theory under § 1983. Id. at 4.

       Plaintiffs assert for the first time in their Response [34] that Greene County

had a custom of not providing medical care to incarcerated individuals following

injury and that the driver of the “truck” 2 received a direct order from “the Warden”

or “some other person who represents official policy” to transport Tymario back to



2 It is unclear whether this truck was the one that struck Tymario or whether it was the vehicle that
transported Tymario back to SMCI.


                                                  4
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 5 of 14




SMCI. Fed. Claims Resp. [34] at 2-3. Greene County counters that Plaintiffs’

conclusory allegations regarding its customs are insufficient, that the Warden of

SMCI was a MDOC, not a Greene County, employee, and that Plaintiffs have failed

to allege that a Greene County policymaker had knowledge of any such policy or

that such a policy was the moving force behind any constitutional violation. Fed.

Claims Reply [36] at 4-5.

                                  II. DISCUSSION

A.    Legal standard

      The standard for a Rule 12(c) motion for judgment on the pleadings is the

same as the standard employed for a Rule 12(b)(6) motion to dismiss. Fodge v.

Trustmark Nat’l Bank, 945 F.3d 880, 882 (5th Cir. 2019) (quoting Edionwe v.

Bailey, 860 F.3d 287, 291 (5th Cir. 2017)). The complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face. Id. A court must accept “all well-pleaded facts as true and view those facts in

the light most favorable to the plaintiff.” Shakeri v. ADT Sec. Servs., Inc., 816 F.3d

283, 290 (5th Cir. 2016) (quotation omitted). The court “do[es] not accept as true

conclusory allegations, unwarranted factual inferences, or legal conclusions.”

Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).

B.    Greene County’s Motion [24] for Judgment on the Pleadings as to Federal
      Claims

1.    Municipal liability under § 1983

      Plaintiffs seek to hold Greene County liable under 42 U.S.C. § 1983 based

upon a theory of municipal liability. First Am. Compl. [1-1] at 22. Municipalities


                                            5
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 6 of 14




cannot be held vicariously liable for the actions of their officials under 42 U.S.C. §

1983. Jauch v. Choctaw Cty., 874 F.3d 425, 435 (5th Cir. 2017) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 692-93 (1978)). Proof of municipal liability

requires: “(1) an official policy (or custom), of which (2) a policy maker can be

charged with actual or constructive knowledge, and (3) a constitutional violation

whose ‘moving force’ is that policy (or custom).” Id. (quoting Pineda v. City of

Houston, 291 F.3d 325, 328 (5th Cir. 2002)).

      An official policy or custom exists when there is a decision of a government’s

lawmakers, an act of its policymaking officials, or a practice so persistent and

widespread as to practically have the force of law. Connick v. Thompson, 563 U.S.

51, 61 (2011). To proceed beyond the pleading stage, a complaint’s “description of a

policy or custom and its relationship to the underlying constitutional violation

cannot be conclusory; it must contain specific facts.” Pena v. City of Rio Grande

City, 879 F.3d 613, 622 (5th Cir. 2018) (alterations omitted).

2.    Plaintiffs’ claims in the Amended Complaint

      The Amended Complaint alleges that an agent or representative of MDOC

and/or Greene County was operating the garbage truck that struck Tymario, and

that unidentified Greene County officials at the scene refused to provide him

medical attention. First Am. Compl. [1-1] at 19-20. Plaintiffs further assert that

after transporting Tymario to SCMI, unidentified Greene County officials

interrogated Tymario regarding his injuries and refused to provide him with

necessary medical attention. Id. at 20. Plaintiffs maintain that Greene County’s



                                           6
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 7 of 14




negligent hiring, negligent training, and failure to render medical attention violated

Tymario’s Eighth and Fourteenth Amendment rights. Id. at 21. Nowhere in the

Amended Complaint do Plaintiffs allege that Greene County had an official custom

or policy of not providing medical care to incarcerated individuals following an

injury, or that any of these unnamed Greene County officials were policymaking

officials, as opposed to lower level employees. See generally id.

      Plaintiffs’ Amended Complaint is devoid of any specific facts identifying or

describing a persistent and widespread practice of Greene County of failing to

render medical attention to incarcerated individuals. See First Am. Compl. [1-1].

There is no indication of any actions taken by policymaking officials, nor is there an

assertion that a policymaker of Greene County made any of the decisions that led to

Tymario’s inadequate medical care. Further, although the First Amended

Complaint does contain the conclusory statement that Greene County was negligent

in hiring employees and failed to train them, no additional facts are alleged to

support or explain the basis of these theories. Such conclusory labels or assertions

are insufficient to describe a policy or custom leading to the deprivation of

Tymario’s rights. As such, the Amended Complaint fails to state a claim for

municipal liability against Greene County upon which relief can be granted.

3.    New claims raised for the first time in response

      For the first time in Plaintiffs’ Response to Greene County’s Motion, they

allege that “Greene County had/has a custom of not providing medical care to

inmates following injury.” Fed. Claims Resp. [34] at 2. As evidence of the policy or



                                           7
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 8 of 14




custom, Plaintiffs claim that “the driver of the truck received a direct order from the

Warden or some other person who represents official policy to bring Tymario back to

prison.” Id. Further, Plaintiff contends that “[t]he driver and other prison officials

acted with deliberate indifference to Tymario’s needs by refusing to render medical

care.” Id. at 3. In doing so, they claim that “Greene County followed their custom

of not rendering emergency or adequate medical care.” Id.

       When a plaintiff makes new allegations for the first time in a response to a

Rule 12 motion, courts generally treat such new claims as a motion to amend and

consider the additional allegations raised in the response. See Davis v. Hinds Cty.,

No. 3:16CV674-DPJ-FKB, 2017 WL 2269010, at *11 (S.D. Miss. May 23, 2017),

amended in part, No. 3:16-CV-674-DPJ-FKB, 2017 WL 7792267 (S.D. Miss. Nov. 29,

2017) (construing a new claim in a response to a motion for judgment on the

pleadings as a motion to amend the complaint); see also Cash v. Jefferson Assocs.,

Inc., 978 F.2d 217, 218 (5th Cir. 1992) (holding that new allegation asserted in

response to dismissal motion should have been treated as a motion to amend); King

v. Life Sch., 809 F. Supp. 2d 572, 581 (N.D. Tex. 2011) (“When a pro se plaintiff

raises a new claim for the first time in response to a motion to dismiss, the district

court should construe the new claim as a motion to amend the complaint . . .”).

Plaintiffs are not pro se, but out of an abundance of caution the Court will construe

Plaintiffs’ new allegations raised in their Response as a motion to amend and will

consider these allegations on their merits.




                                           8
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 9 of 14




      Initially, it bears pointing out that the record appears beyond dispute that

Tymario was incarcerated at SMCI, a MDOC facility, 0not by Greene County and

that the Warden and prison officials were employees of MDOC, and not Greene

County. First Am. Compl. [1-1] at 19; Williams v. Banks, No. 1:15-CV-394-JCG,

2017 WL 4271826, at *3 (S.D. Miss. Sept. 26, 2017), aff’d, 956 F.3d 808 (5th Cir.

2020) (finding that the Warden of SMCI and SMCI employees are employees of

MDOC). Their actions have no bearing on Greene County’s municipal liability as

these would not be decisions attributable to Greene County lawmakers, actions of

Greene County policymakers, or practices of Greene County. Plaintiffs have not

identified in their Response any specific facts regarding the nature of any practice of

Greene County of not rendering adequate medical care, nor have they identified

some “other person who represents official policy” for Greene County who made the

decision to return Tymario back to SMCI. Such conclusory allegations are

insufficient to plead a claim for municipal liability under 42 U.S.C. § 1983. Thus,

even considering the new claims advanced in Plaintiffs’ Response, they are

insufficient to state a federal claim under 42 U.S.C. § 1983 against Greene County,

and the federal claims against Greene County should be dismissed.

C.    Greene County’s Motion [22] for Judgment on the Pleadings as to State-Law
      Claims

      Plaintiffs also raise state-law claims against Greene County for negligence

under the MTCA. First Am. Compl. [1-1] at 22. Greene County contends that these

claims should be dismissed because it enjoys immunity from them under the inmate

and discretionary function exemptions to the MTCA, and because Plaintiffs did not


                                          9
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 10 of 14




file a notice of claim with Greene County prior to filing suit. Plaintiffs maintain

that Greene County has waived these defenses because it failed to pursue them.

1.     Whether Greene County waived its immunity defenses

       In a diversity action the

       substantive state law determines what constitutes an affirmative
       defense. However, “the Federal Rules of Civil Procedure provide the
       manner and time in which defenses are raised and when waiver occurs.”

Bryant v. Wyeth, Inc., 816 F. Supp. 2d 329, 332 (S.D. Miss. 2011), aff’d, 487 F. App’x

207 (5th Cir. 2012) (quoting Arismendez v. Nightingale Home Health Care, Inc., 493

F.3d 602, 610 (5th Cir. 2007)); see Pardue v. Jackson Cty., No. 1:14-CV-290-KS-

MTP, 2016 WL 3024153, at *7 (S.D. Miss. May 25, 2016) (applying the Federal

Rules of Civil Procedure to determine if MTCA defenses had been waived).

       The Mississippi Supreme Court “considers MTCA immunity as an affirmative

defense.” Acadia Ins. Co. v. Hinds Cty. Sch. Dist., No. 3:12-CV-188-CWR-LRA, 2013

WL 2182799, at *3 (S.D. Miss. May 20, 2013) (quoting Estate of Grimes v.

Warrington, 982 So. 2d 365, 370 (Miss. 2008)). In federal court, a defendant waives

an affirmative defense when it does not plead it “in its first responsive pleading.”

Bayou Fleet, Inc. v. Alexander, 234 F.3d 852, 860 (5th Cir. 2000) (citation omitted);

see Fed. R. Civ. P. 8(c)(1).

       In its Answer, Greene County raised as an affirmative defense “every

privilege, immunity, restriction, and/or limitation of the Mississippi Tort Claims

Act.” Answer [7] at 2. Because Greene County raised its MTCA defenses in its




                                          10
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 11 of 14




Answer, which was its first responsive pleading, it has not waived them. See Bayou

Fleet, Inc., 234 F.3d at 860.

2.    Whether Plaintiffs complied with the MTCA’s notice of claim requirement

      Greene County argues that Plaintiffs never filed a notice of claim with

Greene County as required by the MTCA. State Claims Mot. [22] at 2-3. Plaintiffs

suing Mississippi state officials or entities must abide by the MTCA. Harden v.

Field Mem’l Cmty. Hosp., 265 F. App’x 405, 409 (5th Cir. 2008) (citing City of

Jackson v. Brister, 838 So. 2d 274, 278 (Miss. 2003) (“The MTCA is the exclusive

remedy for filing a lawsuit against governmental entities and its employees.”)).

Under the MTCA, a person must “file a notice of claim with the chief executive

officer of the governmental entity” at least ninety days “before instituting suit.”

Gibson v. Kilpatrick, 838 F.3d 476, 487-88 (5th Cir. 2016) (quoting Miss. Code Ann.

§ 11-46-11). If the governmental entity is a county, then service of the notice of

claim must be made upon the chancery clerk for the county sued. Miss. Code. Ann.

§ 11-46-11(2)(a)(i)(1). Compliance with the notice requirements of the MTCA “is a

hard-edged, mandatory rule which the [Mississippi Supreme Court] strictly

enforces.” Price v. Clark, 21 So. 3d 509, 519 (Miss. 2009) (internal citation and

quotation omitted)); see Miss. Code Ann. § 11-46-11.

      Plaintiffs claim that they complied with the notice requirements under the

MTCA because “[o]n or about March 15, 2017, an administrative claim on plaintiffs’

behalf was received by the Mississippi Department of Corrections.” First Am.

Compl. [1-1] at 22. This ignores the fact that MDOC, a state entity, is entirely



                                          11
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 12 of 14




separate from Greene County. To properly file a notice of claim upon Greene

County, Mississippi Code § 11-46-11 requires the Chancery Clerk of Greene County

to be served, not MDOC. Plaintiffs do not claim to have ever filed a notice of claim

with Greene County, nor do they claim to have served the Chancery Clerk of Greene

County with any such notice. See First Am. Compl. [1-1]; State Claims Resp. [31].

Based upon the pleadings, Plaintiffs did not comply with the notice of claim

requirement under the MTCA as to Greene County. Therefore, the Court must

dismiss Plaintiffs’ state-law claims against Greene County for failure to comply

with the MTCA’s mandatory notice requirement.

3.    Whether the statute of limitations has expired on Plaintiffs’ state-law claims

      Greene County also takes the position that because Plaintiffs did not file a

notice of claim with Greene County within one year of the alleged incident, the

statute of limitations under the MTCA has expired. State Claims Mem. [23] at 4-5;

State Claims Reply [35] at 7 n.1. Plaintiffs did not address Greene County’s statute

of limitations argument in their Response. See State Claims Resp. [31].

      Section 11-46-11(3)(a) of the MTCA provides that

      all actions under this chapter shall be commenced within one (1) year
      next after the date of the tortious, wrongful or otherwise actionable
      conduct on which the liability phase of the action is based, and not after,
      except that filing a notice of claim within the required one-year period
      will toll the statute of limitations for ninety-five (95) days from the date
      the chief executive officer of the state entity or the chief executive officer
      or other statutorily designated official of a political subdivision receives
      the notice of claim.




                                           12
     Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 13 of 14




Miss. Code Ann. § 11-46-11(a). Once a claimant receives a notice of denial of the

claim or the tolling period expires, they have an additional 90 days to file suit.

Miss. Code Ann. § 11-46-11(b).

      The allegedly actionable conduct in this case occurred on March 7, 2017.

First Am. Compl. [1-1] at 19. Plaintiffs did not file a notice of claim with Greene

County, so no tolling occured. See Miss. Code Ann. § 11-46-11. Therefore, the

statute of limitations expired on March 7, 2018, and Plaintiffs filed this suit on

September 7, 2018. Notice of Removal [1] at 1. By the time Plaintiffs filed their

claims against Greene County, the MTCA’s statute of limitations had already

expired. Plaintiffs’ state-law claims against Greene County must be dismissed for

this reason as well.

D.    Greene County’s Motion [21] to Strike Attorney’s Fees

      Because the Court finds that all claims against Greene County should be

dismissed, its Motion to Strike Attorney’s Fees is moot.

                                 III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Greene County, Mississippi’s Motion [22] for Judgment on the Pleadings as to

State-Law Claims and its Motion [24] for Judgment on the Pleadings as to Federal

Claims are GRANTED. Defendant Greene County, Mississippi’s Motion [21] to

Strike Attorney’s Fees is DENIED AS MOOT.




                                          13
   Case 1:19-cv-00014-HSO-JCG Document 54 Filed 08/07/20 Page 14 of 14




     IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiffs’ claims

against Defendant Greene County, Mississippi, are DISMISSED WITH

PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 7th day of August, 2020.


                                  s/ Halil Suleyman Ozerden
                                  HALIL SULEYMAN OZERDEN
                                  UNITED STATES DISTRICT JUDGE




                                    14
